DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in this application. Claims 1-20 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority from the US provisional application #62868558 filed on 06/28/2019.

Maintained Rejections – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Applicant has amended instant claims such that independent claims 1, 12 and 17 now further limit the “at least one anti-aging peptide” which is now “selected from the group consisting of one or more acetyl hexapeptides, one or more acetyl tetrapeptides, and combinations thereof”. This new limitation was previously considered since instant claim 3 names specific peptides that fall under acetyl hexapeptides and tetrapeptides. However, for claims 12 and 17, this limitation is new. 

Claims 1, 3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over MB Loves Skin Care (Breaking Down The Ordinary – The Mighty Ten Working Together, publication date: 01/24/2018, previously cited) (Hereinafter MB).  
Regarding claims 1, 3 and 5, MB teaches various anti-aging, anti-wrinkle skin care products and calls them the Mighty Ten (page 2). Two of these products are “Argireline Solution 10%” and “Natural Moisturizing Factors + HA”. Argireline Solution 10% comprises “water” and “Acetyl Hexapeptide-8” (an anti-aging peptide) (page 5). Natural Moisturizing Factors + HA comprises sodium hyaluronate (salt of hyaluronic acid) and penetration enhancers linoleic acid, oleic acid, palmitic acid and stearic acid (page 9). These two components meet all of the claim limitations and do not comprise algae or botanical extracts. One of ordinary skill in the art would use these two products and combine them to achieve the instant invention. 
Regarding claim 11, MB teaches “glycerin” (humectant) (page 9). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of MB and achieve the instant invention. Even though MB discloses a skin care routine comprising other components that might comprise botanical extracts, MB being the article by reciting “The Ordinary breaks down the blended, uniform picture of (important) skin care ingredients into mosaic, letting you create your own unique, custom tailored piece. Instead of buying beauty products, you buy beauty ingredients and mix them your skin concerns accordingly” (page 2) which motivates one of ordinary skill in the art to only combine the two aforementioned products through routine optimization. 

Claims 1-5, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over José Maria García Antón et al (US9067967B2, publication date: 06/30/2015, previously cited) (Hereinafter Anton). 
It is noted that Applicant provides no definition for “botanical extracts” in the instant specification. The Examiner interprets botanical extracts as concentrated plant materials comprising different substituents which have been extracted through variety of methods such as steam distillation, solvent extraction, cold pressing etc. Thus a limitation such as “oleic acid”, although an isolate from botanical species, is not an extract from a botanical species. 
Regarding claims 1, 3 and 5, Anton teaches peptide compositions that are for treating, preventing and/or repairing the signs of aging and/or photoaging of the skin (C7 lines 28-34). Anton invention comprises an anti-aging peptide selected from acetyl hexapeptide-8 and acetyl tetrapeptide-9 (C26 lines 30-35), hyaluronic acid (C27 line 60), lipid carriers as penetration enhancers (C21 lines 19-26) and water (C20 line 67). Anton teaches oleic acid in a specific embodiment (table 7) which is interpreted as a penetration enhancer. 
Regarding the newly introduced negative limitations of “wherein the anti-aging composition is free of algae extracts other than carrageenan, and wherein the anti-aging composition is free of botanical extracts” in instant claim 1, even though Anton teaches botanical extracts such as soybean oil in its embodiments (table 6), Anton teaches soybean oil (C21 line 2) under “a diluent, adjuvant, excipient or carrier with which the peptide of the invention is administered” (C20 lines 64-66) and lists other diluents that are not botanical extracts such as “mineral oil, polysorbates, sorbitan esters, ether sulfates, sulfates, betaines, glycosides, maltosides, fatty alcohols, non-oxynols, poloxamers, polyoxyethylenes, polyethylene glycols, dextrose, glycerol, digitonin” (C21 lines 4-6) and recites “A person skilled in the art knows the diluents which can be used in the different delivery systems in which the peptide of the invention can be administered” (C21 lines 6-10). These teaches allows one of ordinary skill in the art to substitute soybean oil from a specific embodiment with one of the aforementioned diluents with a reasonable expectation of success. The same is true for other potential algae and botanical extracts mentioned throughout the Anton teachings, they are all optional. 
Regarding claim 2, Anton teaches hyaluronic acid (HA) as discussed above.  Note that hydrolyzed is product-by-process limitation (MPEP 2113) that results in smaller fragments of hyaluronic acid.  There is no particular molecular weight limitation in the claim.  Thus, hydrolyzed hyaluronic acid, the various hydrolysis products of HA, are obviated by the teaching of hyaluronic acid in the prior art.  
Regarding claim 4, Anton teaches anti-aging peptide in a specific embodiment at concentration of 0.001% (table 7). Anton also provides a range of 0.0001% to 5% for the one or more peptides (C20 line 58). 
Regarding claim 7, Anton teaches gelling polymers (claim 15) which is interpreted to meet the “tensing polymer” limitation.  Anton also provides for surfactants in its formulations (claim 11 of Anton).
Regarding claim 10, Anton teaches water at about 66% total (table 6). 
Regarding claim 11, Anton teaches humectants (claim 15). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have modified the embodiments taught by Anton and follow the instructions given in the specification to arrive at the instant application invention. Anton also provides motivation for one to include oleic acid in its embodiments. Anton also provides substitution options (in its specification) for the botanical extracts that are recited in its embodiments. Thus, one would achieve the instant invention with a reasonable degree of predictability and success with the instructions provided by Anton. 

Claims 6 and 8-9 in addition to claim 1 are rejected under 35 U.S.C. 103 as being unpatentable over José Maria García Antón et al (US9067967B2, publication date: 06/30/2015, previously cited) (Hereinafter Anton) and Hee Seong-Gho et al (KR101831756B1, publication date: 02/26/2018, previously cited) (Hereinafter Seong-Gho). 
Regarding claim 1, Anton teaches as discussed above. 
Regarding claim 6, Anton doesn’t teach adenosine.
Regarding claim 8, Anton doesn’t teach pullulan or polyvinylpyrrolidone (PVP).
Regarding claim 9, Anton doesn’t teach a concentration range for a tensing polymer. 
Regarding claims 6 and 8-9, Seong-Gho teaches a cosmetic composition for improving skin elasticity and improving wrinkles and improving moisture retention, and a patch for an eye patch containing the same (abstract of the Google English Translation). Seong-Gho specifically teaches a patch that comprises adenosine and pullulan (claim 4), wherein pullulan is “in an amount of 1.0 to 60.0% by weight based on the total weight of the patch” (page 3). The instantly claimed range of 1 to 3% is within the range disclosed by Seong-Gho. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Anton and Seong-Gho and achieve the instant invention. Anton teaches its composition to be in the form of an adhesive patch (C21 line 36). Seong-Gho provides the motivation of “a boomerang dish-shaped melting film that is applied to maximize the improvement of wrinkles and elasticity. The shape is designed to effectively deliver the components” (page 2) which comprises the adenosine and pullulan. Thus, one would be motivated to incorporate the teachings of Seong-Gho into the teachings of Anton with a reasonable expectation of successfully achieving a more effective anti-aging composition where an improvement of wrinkles and elasticity is maximized.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over José Maria García Antón et al (US9067967B2, publication date: 06/30/2015, previously cited) (Hereinafter Anton) and David A. Richard (US20160279162 A1, publication date: 09/29/2016, previously cited) (Hereinafter Richard). 
Regarding the negative limitations in instant claims 12 and 17, it is discussed above how Anton allows one of ordinary skill in the art to substitute the algae and botanical extracts recited in the specific embodiments with what it taught in the specification. 
Regarding claim 12, Anton teaches as discussed above. Anton also teaches adhesive patches, non-adhesive patches and/or face masks (C22, lines 20-21). 
Regarding claim 13, Anton teaches hydrogels (C22 line 43). Since Anton teaches the composition to be in the form of a hydrogel and also provides a delivery system as a face mask, it is interpreted such that the anti-aging composition is loaded into the hydrogel to form a face mask. 
Regarding claims 15 and 18, Anton does not teach a shape (triangular) for the skin mask. Regarding the triangle shape limitation, it is important to note that shape for the skin mask is not inventive (MPEP 2144.04 section I and IV B), therefore not a functional limitation. Changing shapes is a choice of design or preference unless the applicant can show that particular shape is critical to the invention over other types of shapes. 
Regarding claim 16, limitation of “provide a reduction in an appearance of wrinkles within a month after application of the anti-aging product to skin for 30 minutes three times per a week” is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim (MPEP 2111.02 II).  The prior art teaches cosmetic treatment of skin with a composition of like actives (hyaluronic acid and peptides), and thus, will provide such results when applied to skin.  Note that claim 16 is dependent on a product claim. 
Regarding claim 17, Anton meets all of the limitations of forming an anti-aging composition as discussed above. Since Anton also teaches a delivery method of using a patch and/or face mask, it is interpreted such that the anti-aging composition is loaded into the skin mask. There is further evidence of this step, Anton recites prior art by disclosing “Examples of fabrics, non-woven fabrics, garments, medical devices and means for immobilizing the peptides to them, among which are the delivery systems and/or the sustained release systems described above can be found in literature and are known in the prior art Schaab C. K. “Impregnating Fabrics With Microcapsules”” (C22 lines 4-7).   Regarding claim 17, Anton teaches gelling polymers (claim 15) which is interpreted to meet the “tensing polymer” limitation.  Anton also provides for surfactants in its formulations (claim 11 of Anton).
Regarding claim 20, Anton teaches oleic acid as discussed above. 
Regarding claim 14, Anton doesn’t teach a biocellulose component. 
Regarding claim 19, Anton teaches as discussed above (see claim 16). However, Anton does not specify a skin wrinkle feature as claimed. 
Richard teaches “micelle-based delivery of dermal cosmetic or therapeutic materials” (para 1) for treatment of various skin aging problems such as a lack of skin firmness, wrinkles, and dry skin (para 3). Richard teaches its invention to comprise “hyaluronic acid” (claim 8), anti-aging peptide Argireline (acetyl hexapeptide-8) (claim 17), oleic acid (para 59) and water (para 56).
Regarding claim 14, Richard also teaches its composition to be a hyaluronic acid (HA) mask (para 30) (figure 13 meets skin mask patch limitation) comprising hyaluronic acid and argireline (anti-aging peptide) achieved by infusion (para 65) (interpreted to meet the anti-aging composition is loaded into the hydrogel of the skin mask patch) wherein the mask comprises a hydrogel (para 68) and bio-cellulose (para 67). Richard also teaches “the HA precursor and its host serum of fatty acid esters, polypeptides, polysaccharides, anti-oxidants and polymers was combined to effect a serum that is hydrated into a bio-cellulose infusion masque” (para 70) (interpreted to meet the biocellulose and anti-aging composition is loaded into the biocellulose of the skin mask patch).
Additionally, regarding claims 15 and 18, Richard also teaches the skin mask patch to be in a triangular shape (Figures 13C and Figure 13E).
Regarding claim 19, Richard teaches treatment of crow’s feet and fine lines using mask where improvements are achieved evidenced by Fig 7-12. Regarding “of about 20-40% at four weeks after application three times a week for 30 minutes per application from a baseline value” limitation, it is important to note that claim 17 that claim 19 is dependent on is a method of making a composition. Since all of the limitations of method of making are met by Richard and Anton (discussed above), it is expected that the composition produced would yield effects that would provide wrinkle reduction of at least 20% at four weeks. That being said, Richard provides 28% wrinkle reduction after one treatment with crow’s feet and fine lines using a triangular mask (Fig 13A). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Anton and Richard to arrive at the instant invention. Richard provides the motivation of “infusion masques of the present disclosure include can provide a convenient and effective delivery medium to skin for the various therapeutic micelle solutions” (para 66), “masque that is a hydrogel with high strength and high water retention” (para 68) and the masque could also act as a scaffold to facilitate migration and proliferation of cells in the wound and promote more rapid wound healing. Therefore one would be motivated to combine the above teachings to achieve the instant application invention with a reasonable expectation of successfully achieving an invention with the desirable more effective anti-aging effects. 

Response to Arguments
Applicant’s Remarks filed on 02/16/2022 will now be addressed.
Regarding the USC 103 over MB, Applicant argues the following:
“Regarding amended independent claim 1, MB is directed to ten skin care compositions and their use in skin care regimens. The first composition ("Hyaluronic Acid 2% = B5") includes hyaluronic acid/hyaluronate but also includes a botanical extract. The fourth composition ("Argireline Solution 10%") includes acetyl hexapeptide-8. The sixth composition ("Natural Moisturizing Factors + HA") includes hyaluronic acid/hyaluronate, oleic acid, and linoleic acid. Although MB teaches customizing a treatment by "mixing" ingredients at the top of page 2, MB clarifies this in the middle of page 2 as putting "routines" together and provides seven specific example skin "routines" on pages 16-20. These routines include sequential steps with certain of the ten skin care compositions., with only certain compositions being suggested as mixed together. More specifically, MB teaches an "anti-aging, anti-wrinkle routine" on page 19, which includes use of the Argireline Solution followed by use of the Natural Moisturizing Factors. MB teaches that the Natural Moisturizing Factors composition can be mixed together with the subsequent 100% Plant-Derived Squalane for easier absorption. Therefore, one of ordinary skill in the art would expect only certain compositions of the ten to be mixable based on the teaching of MB and would specifically expect the Argireline Solution and the Natural Moisturizing Factors to not be mixable based on the anti-aging, anti-wrinkle routine of MB and hence would be led away from a composition comprising hyaluronic acid, at least one anti-aging peptide, and an effective amount of at least one skin penetration enhancer, as recited in Applicant's amended independent claim 1”. 
This argument is acknowledged but not found persuasive. While it is true that MB teaches the specific embodiments which Applicant points at, these teachings do not constitute a teaching away from the broader disclosures of MB. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 II). The routines provided on pages 16-20 are merely personal preferences disclosed by the author of the article. Author clarifies this by reciting “Please bear in mind there are other products for different skin concerns in this line. Here described products are chosen and purchased by me” (page 18) and “The Mighty Ten are the staples of my skin care routines. My hyper-sensitive, rosacea inflicted, aging skin is enjoying these formulations. The very idea of creating skin care products that can target the universal, yet very specific skin concerns is revolutionary from my point of view. Why? Everyone has own, unique skin, with own, unique concerns and/or problems, hence universal skin care product with 100% effect on everyone’s skin equally is not the reality” (page 20). These disclosures further substantiate the rationale that a person of ordinary skill in the art can freely modify said routines with the “The Mighty Ten” compositions and achieve the composition taught by the instant claims. 
Regarding the USC rejection over Anton, Applicant argues the following:
“Regarding amended independent claims 1, 12, and 17, Anton is directed to cosmetic compositions that include certain peptides of at least 10 amino acids. Anton suggests further including cosmetically or pharmaceutically acceptable excipients or agents and provides long lists of potential examples. Anton suggests hyaluronic acid as one of a long list of cosmetically acceptable adjuvants but includes sodium hyaluronate only in (prophetic) Example 12. Anton includes certain acetyl hexapeptides and acetyl tetrapeptides, including Applicant's two specific anti-aging peptides of claim 3 once each, in the list of anti-aging agents in Column 26, but this list also includes many botanical extracts. None of Anton's examples include an acetyl hexapeptide or an acetyl tetrapeptide. Anton broadly teaches sustained release systems with lipid-containing structures such as liposomes, vesicles, or micelles "to achieve a greater penetration" [Column 21, lines 25-26], but Anton does not teach any specific lipids as achieving greater penetration. Anton mentions some of Applicant's penetration enhancers of claims 1, 12, and 17 among a long list of oils and waxes in Column 25, but Anton only includes palmitic acid in (prophetic) Example 4 and oleic acid in Example 13. 
Anton provides no guidance that would lead one of ordinary skill in the art to select a combination of hyaluronic acid, at least one of Applicant's anti-aging peptides, and at least one of Applicant's skin enhancers while also excluding all of the many botanical extracts listed by Anton. Anton does not even provide an example including two of Applicant's three components together (hyaluronic acid, Applicant's anti-aging peptide, and Applicant's skin enhancer). Instead the Examiner has used impermissible hindsight reconstruction in picking and choosing such a specific combination. Therefore, Applicant's anti-aging composition of claim 1, Applicant's anti-aging product of claim 12, and Applicant's method of forming an anti-aging composition of claim 17 are not obvious over Anton”. 
This argument is acknowledged but not found persuasive. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (MPEP 2123 I). While it is true that hyaluronic acid is not included in the specific embodiments disclosed by Anton, it is suggested to be included in the composition (C27 line 60). Also, while it is noted that hyaluronic acid is taught among a long list of other ingredients (C27 lines 30-63), Applicant’s argument of “Examiner has used impermissible hindsight reconstruction in picking and choosing such a specific combination” is not accepted. Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971) (MPEP 2145 X). Examiner has determined that incorporating hyaluronic acid in a composition is within the level of ordinary skill in the art at the time the claimed invention was made. The same rationale is true for incorporating specific penetration enhancers and lacking botanical extracts. Rather than arguing impermissible hindsight, the burden is on the Applicant to prove that the claimed composition is superior to other formulations one would achieve by following Anton’s teachings in its broader disclosures. There is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). The broad disclosures provided by Anton are determined to be providing “Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP 2141 III) and the burden shifts to the Applicant to “demonstrate that: (A) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties); (B) the elements in combination do not merely perform the function that each element performs separately; or (C) the results of the claimed combination were unexpected” (MPEP 2141 V). 
Regarding the USC 103 rejection over Anton and Seong-Gho, Applicant argues the following:
“Regarding amended independent claim 1, Seong-Gho does not provide what Anton lacks. Seong-Gho does not disclose, teach, or suggest any of Applicant's anti-aging peptides or skin enhancers recited in independent claim 1. Regarding dependent claims 6-9, the Examiner appears to be relying on Seong-Gho for teaching adenosine and pullulan, but all of the compositions taught by Seong-Gho include an extract of the Bulgarian rose bud, which is a botanical extract and therefore excluded from Applicant's amended independent claim 1. One of ordinary skill in the art would not look to Seong-Gho when forming a composition free of botanical extracts”. 
This argument is acknowledged but not found persuasive. First, Seong-Gho does not require Bulgarian rose bud in all of its compositions (claim 4, Patch 1). Second, even if Seong-Gho did require a botanical extract, this does not teach away from the claimed composition since Seong-Gho would only be relied on for the pullulan and adenosine. "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 X). For at least this reason, the combining Anton and Seong-Gho in a USC 103 rejection is deemed proper. 
Regarding the USC 103 rejection over Anton and Richard, Applicant argues the following: 
“Regarding amended independent claims 12 and 17, Richard does not provide what Anton lacks. Richard does not disclose, teach, or suggest a composition including hyaluronic acid, Applicant's anti-aging peptide, and Applicant's skin enhancer, as recited in amended independent claims 12 and 17. Therefore, Applicant's anti-aging product of claim 12 and Applicant's method of forming an anti-aging composition of claim 17 are not obvious over Anton in view of Richard”. 
This argument is acknowledged but not found persuasive. Richard does teach “hyaluronic acid” (claim 8), anti-aging peptide Argireline (acetyl hexapeptide-8) (claim 17), oleic acid (para 59) and water (para 56) as discussed above, which are contrary to Applicant’s argument. Regardless, these teachings are covered by Anton. Applicant has not provided a rationale for why one wouldn’t combine the teachings of Anton and Richard. 
Due to the reasons provided above, all prior art rejections on record are maintained. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613   

/MARK V STEVENS/Primary Examiner, Art Unit 1613